Citation Nr: 9930805	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for glaucoma due to 
steroids taken for service-connected rheumatoid arthritis 
with ankylosing spondylitis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service between March 1949 and January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama

The case was previously before the Board in October 1996, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's glaucoma is not etiologically related to 
service-connected disease or injury.  


CONCLUSION OF LAW

Glaucoma is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Additionally, service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  

The veteran does not contend that glaucoma was incurred or 
aggravated during his active military service.  The record 
does not raise a claim of direct service connection.  

The veteran does not claim and the record does not show 
combat service.  The veteran does not contend that glaucoma 
was incurred or aggravated during combat.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

The veteran does not contend that a service-connected 
disability aggravated his glaucoma and the record raises no 
such claim.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claims that his glaucoma is due to steroids taken 
for service-connected rheumatoid arthritis with ankylosing 
spondylitis.  The Board's first inquiry is whether the claim 
is well grounded.  

A well grounded claim must have a current diagnosis.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The medical reports 
diagnosis glaucoma and there is no dispute that the veteran 
has glaucoma.  The most recent medical reports consistently 
diagnose primary open angle glaucoma (POAG).   

A well grounded claim for secondary service requires a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  The veteran has service-connected 
rheumatoid arthritis with ankylosing spondylitis.  He also 
has a duodenal bulb deformity secondary to chronic peptic 
ulcer disease.  The veteran does not contend and the record 
does not indicate that the gastrointestinal disability or its 
treatment caused the glaucoma.  

A well grounded claim also requires an opinion from a 
competent medical source which connects the claimed 
disability to the service-connected disability.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994).  Such an opinion must be 
more than speculative, indicating that there may or may not 
be a connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).  In Molloy v. Brown, the Court indicated that an 
opinion that there could be a nexus was sufficient to make a 
claim well grounded.  Molloy, 9 Vet. App. 513 (1996).  The 
Court has subsequently indicated that the Molloy standard was 
not sufficient and more than a possibility is required.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  The wording 
in the medical records which the veteran asserts supports the 
claim is close to the cusp of this issue.  To accord the 
veteran all possible due process consideration, the Board 
will assume that the medical records discussed below provide 
some evidence of a nexus and that the claim is well grounded.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The statement of 
the case, the Board's REMAND, and the supplemental statement 
of the case have notified the veteran that the connection of 
his service-connected disabilities to glaucoma is in 
question.  He has not presented any additional evidence of a 
connection or reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The Remand specifically invited the veteran to 
submit additional evidence.

The veteran's assertion that there is a connection between 
his service-connected disability and his glaucoma is not 
competent evidence, because he does not have the medical 
training or experience to render a competent opinion on 
questions of secondary effects of medication or of etiology 
generally.   See Grivois, at 140.  Neither do the veteran's 
reports that doctors told him there was a relationship 
constitute competent evidence.  See Warren v. Brown, 6 Vet 
App 4 (1993).  

There are two medical reports which may be viewed as evidence 
of some connection.  

Among the outpatient clinic notes, one dated in July 1992, 
contains an impression that the veteran had characteristic 
glaucomatous disk changes and the visual fields suggested 
glaucomatous nerve changes, bilaterally.  Etiologies included 
probable normal tension glaucoma vs. glaucomatous damage to 
the optic nerve in past secondary to steroids.  Further 
testing was recommended.  However, the impression was 
sufficiently broad as to establish a possibility and thereby 
a well-grounded claim.

An outpatient clinic note dated in August 1992 shows that 
additional testing was done.  The impression was normal 
tension glaucoma and early cataracts in both eyes.  Medical 
management was begun to lower intraocular pressure.  

These outpatient treatment notes do not actually present an 
opinion connecting the veteran's glaucoma to the use of 
steroids for his service-connected orthopedic disability.  
Rather, they show that the possibility of a connection was 
considered but not used as the final diagnosis after further 
testing.  Therefore, these records are evidence against the 
claim.  Moreover, because they show that another diagnosis 
was made after testing, they carry considerable weight.  

The only other evidence of a connection is found in an April 
1993 consultation at the VA rheumatology clinic, when a 
doctor stated that steroids may have contributed to glaucoma.  
The doctor did not indicate the probability or the extent to 
which the steroids may have contributed to glaucoma.  He did 
not explain the basis for his opinion or explain any 
pertinent factors.  He did not indicate that he had examined 
the veteran's eyes.  

This very bare opinion is out weighed by several other 
opinions of record.  

In April 1993, the veteran was afforded a VA eye examination.  
Unlike the brief comments from the Rheumatology clinic, the 
report reflects a detailed and thorough examination of the 
veteran's eyes.  The doctor concluded that the veteran had 
myopia, presbyopia and glaucoma, chronic open angle type.  
The doctor did not believe the glaucoma was steroid related, 
with a positive family history of glaucoma and no other signs 
of steroid problems.  It was the examiner's opinion that the 
veteran just had chronic open angle glaucoma.  

A clinical note dated November 6, 1992 shows there was a 
positive family history of glaucoma involving the veteran's 
father.  A clinical note dated November 16, 1992 also 
reflects a positive family history of glaucoma.  The veteran 
has subsequently asserted that none of his family members had 
glaucoma.  These recent assertions made for claims purposes 
are outweighed by the two reports made early in the course of 
the disease, by medical professionals, for treatment 
purposes.  

Further treatment records show that the disorder was 
repeatedly diagnosed and treated as primary open angle 
glaucoma (POAG).  Treatment included laser surgery.  There is 
no indication that residuals of steroid use were diagnosed or 
treated.  

A report dated in June 1998 shows that the veteran's medical 
records were reviewed.  Because of a positive family history 
of glaucoma and the extent of his cupping, as well as the 
lack of cataract formation, the doctor did not believe the 
glaucoma was steroid induced.  It was the medical opinion 
that the veteran had a familial chronic open angle glaucoma.  

The veteran responded that he did have cataract formation in 
his left eye.  

On the February 1999 ophthalmology examination, cataracts 
were noted.  However, the primary diagnosis was primary open 
angle glaucoma.  

While a rheumatologist stated that steroids may have caused 
the glaucoma there is no evidence that this was based on 
examination of the veteran's eyes or that the rheumatologist 
had the specialized equipment and training to evaluate the 
veteran's eyes.  There is no evidence that the 
rheumatologist's comment was anything more than a 
generalization as to a possibility.  Similarly, July 1992 
statement raised multiple possibilities, among them changes 
due to steroid use.  However, the Board is under an 
obligation to review all the evidence of record.  When all 
the evidence is assembled, the Secretary, is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The medical opinions of the numerous eye professionals who 
have actually examined the veteran's eyes with specialized 
testing equipment must be given much greater probative 
weight.  They have not diagnosed a secondary glaucoma, but 
have consistently diagnosed a primary disorder.  One doctor 
who examined the veteran specifically expressed the opinion, 
in 1993 and 1999, that the glaucoma was not due to steroid 
use.  Although other examiners have raised a possibility of a 
relationship, when the relationship was directly addressed it 
was determined that the veteran did not have a steroid 
induced glaucoma.  Specific medical opinions that rule in or 
rule out a relationship are more probative than opinions that 
merely raise a possibility.  Therefore, the preponderance of 
the evidence is clearly against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

Lastly, in regard to the cataracts, such finding does not 
weigh against the negative medical opinions.  There remains a 
lack of a definitive opinion establishing a relationship and 
there remain specific opinions that there is no relationship 
between this veteran's use of steroid and the development of 
glaucoma.



ORDER

Service connection is denied for glaucoma due to steroids 
taken for service-connected rheumatoid arthritis with 
ankylosing spondylitis.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


